DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 21-28, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hondo et al. (JP 03-290342 A) in view of Honma (JP 2011-184236 A).
Regarding claims 14, 21, 24, 28, and 39:  Hondo et al. teach a building material composition comprising cement and a shrinkage reducing agent according to Formula I, that meets the claimed formula (I) (Examples; Table 1).  Hondo et al. teach the claimed amount (Examples; Table 1).
Hondo et al. fail to teach a support.
However, Honma teaches, and the Applicant admits [0006 of PG publication], that is known in the art that polyoxyalkylene shrinkage reducing agents are added to cementitious systems in supported form to reduce shrinkage of a cement composition without impairing fluidity [0006-0007; Examples; Claims].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used as support as taught by Honma for the 
Regarding claims 22, 23 and 38:  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Hondo et al. teach the claimed compound (page 4; Examples; Table 1).
Regarding claims 25 and 35 :  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select two alkylene groups as A in formula (1) of Hondo et al. wherein one is a 2 carbon atoms group and the other is a 3 carbon atom group (page 3).  Hondo et al. teach that n is 1 to 20 (page 3).
The number of repeating units of the 2 carbon atoms group and the 3 carbon atom group overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 26:  Hondo et al. teach compounds that meet the claimed molar mass (Examples; Table 1).  
Regarding claim 27:  The claimed numbers are obvious selections within the ranges of formula (1) of Hondo et al. (page 3; Examples).
 The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 34:  Hondo et al. teach m = 7 (Example 4; Table 1).
Regarding claim 36:  Hondo et al. teach that n is 1 to 20 in their formula (1) (page 3).
The range of n provides an overlapping molar mass.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that amending claim 27 overcomes the rejection of Hondo in view of Honma.  This is not persuasive because the argument does not address claims 14, 21-26, 28, and 34-39.  Furthermore, the limitations of claim 27 are within general formula (1) of Hondo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763